    Case 1:17-cv-01803-PGG-KNF Document 121-1 Filed 01/06/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 BYTEMARK, INC.,

          Plaintiff,

     v.                                                 Case No. 1:17-cv-01803-PGG

 XEROX CORP., ACS TRANSPORT
 SOLUTIONS, INC., XEROX
 TRANSPORT SOLUTIONS, INC.,
 CONDUENT INC., and
 NEW JERSEY TRANSIT CORP.,

     Defendants.


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on January 6, 2021, Plaintiff’s Reply in Support of Its

Motion to Compel Document Production was served via ECF on counsel of record at the

following email addresses:


dcawley@mckoolsmith.com
ddehoney@mckoolsmith.com
amoore@mckoolsmith.com
jpowers@mckoolsmith.com
mrabinowitz@mckoolsmith.com
dsochia@mckoolsmith.com

                                         /s/ Anya Engel
                                           Anya Engel
